Detailed Action
This office action is in response to the amendments filed on 08/30/2021.

Status Of Claims
Claims 1-2,4-9,11-16 and 18-20 are allowed.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the detection of interference feature, specifically, “encoding or decoding the bit sequence using the polar code based on the determined information bit location set or frozen bit location set, 
wherein the information bit location set or the frozen bit location set of the polar code is determined by: 
obtaining one subset of sub-channel locations of the polar code or a plurality of mutually exclusive subsets of sub-channel locations of the polar code, 
wherein a sub-channel location in each subset still belongs to this subset and does not belong to other subsets after undergoing any quantity of interleaving operations; and
selecting a first part of the subset as the information bit location set, or selecting a second part of subsets as the frozen bit location set, wherein any subset in the first part of subsets is different from any subset in the second part of subsets ” as recited in independent claims 1, 8, and 15.

Sankar et al. (Publication No. US 2017/0338996), the prior art discloses a mechanism for polar code; see ¶ 0002. In specific, the mechanism include performing polar coding to encode a plurality of bits, the polar coding associated with a plurality of component channels associated with a polar code length, interleaving the encoded bits, mapping the interleaved encoded bits to a modulation symbol, wherein the interleaving and the mapping of each encoded bit are based at least in part on an asymmetry of a polar code construction, and transmitting the interleaved encoded bits based at least in part on the mapping; see ¶ 0007.
Nammi et al. (Publication No. US 2018/0198894), the prior art discloses a mechanism reducing control channel overhead using polar codes to enable improvement of wireless system performance; see ¶ 0001. In specific, the mechanism include polar code, information blocks of different lengths and different frozen and non-frozen bit location; see ¶ 0049. Frozen bit locations with the second portion of the control information based on the order of the frozen bit locations within the information block; see ¶ 0050.
Koike-Akino et al. (Publication No. US 2018/0227076), the prior art discloses a mechanism fordigital communications using polar codes; see ¶ 0001. In specific, the polar code is specified by a set of regular parameters including one or combination of a parameter defining a number of data bits in the codeword, a parameter defining a data index set specifying locations of frozen bits in the encoded codeword, and a parameter defining a number of parity bits in the encoded codeword; see ¶ 0016.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472